Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-5, 9-10, 12-16, 20-25, 29-30, 32-35 and 39-40 (Renumbered 1-26) are found to be allowable. Claims 1-5, 9-10, 12-16, 20-25, 29-30, 32-35 and 39-40 are considered allowable since no prior art reference, before the effective filing date of the claimed invention,  alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claim 39 to obviate the previous objection to claim 39.  The previous objection to the said claim is hereby withdrawn.
  Applicant's amendment to claims 1-2, 9, 14-15, 21-22, 24, 33-34, and 40 and/or arguments to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness to claims 1-5, 9-10, 12-16, 20-25, 29-30, 32-35, and 39-40. The previous rejection to the said claims is hereby withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and/or authorized email exchange with Tim Gerlach (Reg. No. 57,548) on May 26, 2022.
The application has been amended as follows (see claim(s) with “Currently Amended”, “Cancelled”, or “New” prefix below): 
1. (Currently Amended)	A method for evaluating cell quality comprising:
obtaining cell quality information; 
determining, based on the cell quality information, a first number, X, of beams whose qualities are above a threshold, T, for a first cell and a second number, Y, of beams whose qualities are above the threshold, T, for a second cell;
complementing a third number, M, of fictive beams to offset a difference between the first number, X, of beams and the second number, Y, of beams wherein the M fictive beams have a quality based at least in part on the threshold T; and
determining a first average beam quality, Q1, for the first cell and a second average beam quality, Q2, for the second cell. 

2. (Previously Presented)	The method according to Claim 1, further comprising obtaining configuration information which includes a maximum number, N, of beams for the first cell and the second cell and a fictive parameter, K, associated with quality. 

3. (Previously Presented)	The method according to Claim 2, wherein the third number, M, complements the first number, X, to the maximum number, N, when the second number, Y, equals the maximum number, N.  

4. (Previously Presented)	The method according to Claim 2, wherein the third number, M, complements the first number, X, to the second number, Y, when the maximum number, N, is greater than the first number, X, and the maximum number, N, is greater than the second number, Y, and the second number, Y, is greater than the first number, X. 

5. (Currently Amended)	The method according to Claim 1, wherein each fictive beam has a third beam quality, PF, which is defined based on any combination of a fictive parameter, K, associated with quality, the threshold, T, and a best beam quality, PBest, from the first cell when Y is greater than X. 

6. - 8. (Previously Cancelled)

9. (Previously Presented)	The method according to Claim 5, wherein PF 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= T, Q1 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= (PBest + M 
    PNG
    media_image2.png
    19
    15
    media_image2.png
    Greyscale
x T)/(1+M) and Q2 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= Y{T + (PBest - T)/2}/Y, when the first cell has one beam whose quality is above the threshold, T, and the second cell has Y beams whose qualities are between PBest and T.  

10. (Previously Presented)	The method according to Claim 1, wherein the method is performed at a user equipment (UE) and further comprises sending, to a network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell. 

11. (Previously Cancelled)

12. (Previously Presented)	The method according to Claim 1, wherein the method is performed at the network node and further comprises sending, to the UE, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell. 

13. (Previously Presented)	The method according to Claim 1, wherein the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell is used for a cell re-selection evaluation or a handover target evaluation. 

14. (Currently Amended)	A method for evaluating cell quality comprising:
obtaining cell quality information and a maximum number, N, of beams for a cell; 
determining, based on the cell quality information, a first number, X, of beams whose qualities are above a threshold, T, for the cell;
complementing a second number, M, of fictive beams to offset a difference between the first number, X, of beams and the maximum number, N, of beams for the cell wherein the M fictive beams have a quality based at least in part on the threshold T; and
determining an average beam quality, Q, for the cell. 

15. (Previously Presented)	The method according to Claim 14, further comprising obtaining configuration information which includes a fictive parameter, K, associated with quality. 

16. (Original)	The method according to Claim 15, wherein each fictive beam has a fictive beam quality, PF, which is defined based on any combination of the fictive parameter, K, the threshold, T, and a best beam quality, PBest, from the cell. 

17. - 19. (Previously Cancelled)

20. (Original)	The method according to Claim 16, wherein PF 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= T, Q 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= (PBest + M x T)/(1+M), when the cell has one beam whose quality is above the threshold, T.  

 21. (Currently Amended)	A user equipment for resuming a connection, comprising: 
at least one processing circuitry; and 
at least one storage that stores processor-executable instructions, when executed by the processing circuitry, causes the user equipment to: 
	obtain cell quality information; 
	determine, based on the cell quality information, a first number, X, of beams whose qualities are above a threshold, T, for a first cell and a second number, Y, of beams whose qualities are above the threshold, T, for a second cell;
	complement a third number, M, of fictive beams to offset a difference between the first number of beams and the second number of beams wherein the M fictive beams have a quality based at least in part on the threshold T; and
	[[determining]]determine a first average beam quality, Q1, for the first cell and a second average beam quality, Q2, for the second cell.

22. (Previously Presented)	The user equipment according to Claim 21, wherein the instructions further cause the user equipment to obtain configuration information which includes a maximum number, N, of beams for the first cell and the second cell and a fictive parameter, K, associated with quality.

23. (Previously Presented)	The user equipment according to Claim 21, wherein the third number, M, complements the first number, X, to the maximum number, N, when the second number, Y, equals the maximum number, N.  

24. (Previously Presented)	The user equipment according to Claim 21, wherein the third number, M, complements the first number, X, to the second number, Y, when the maximum number, N, is greater than the first number, X, and the maximum number, N, is greater than the second number, Y, and the second number, Y, is greater than the first number, X. 

25. (Currently Amended)	The user equipment according to Claim 21, wherein each fictive beam has a third beam quality, PF, which is defined based on any combination of a fictive parameter, K, associated with quality, the threshold, T, and a best beam quality, PBest, from the first cell when Y is greater than X. 

26. - 28. (Previously Cancelled)

29. (Previously Presented)	The user equipment according to Claim 25, wherein PF 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= T, Q1 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= (PBest + M x T)/(1+M) and Q2 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= Y{T + (PBest - T)/2}/Y, when the first cell has one beam whose quality is above the threshold, T, and the second cell has Y beams whose qualities are between PBest and T.   

30. (Previously Presented)	The user equipment according to Claim 21, wherein the instructions further cause the user equipment to send, to a network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell. 

31. (Previously Cancelled)

32. (Previously Presented)	The user equipment according to Claim 21, wherein the user equipment uses the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell to perform a cell re-selection or a handover. 
 33. (Currently Amended)	A user equipment for resuming a connection, comprising: 
at least one processing circuitry; and 
at least one storage that stores processor-executable instructions, when executed by the processing circuitry, causes the user equipment to: 
obtain cell quality information and a maximum number, N, of beams for a cell; 
determine, based on the cell quality information, a first number, X, of beams whose qualities are above a threshold, T, for the cell;
complement a second number, M, of fictive beams to offset a difference between the first number, X, of beams and the maximum number, N, of beams for the cell wherein the M fictive beams have a quality based at least in part on the threshold T; and
[[determining]]determine an average beam quality, Q, for the cell. 

34. (Previously Presented)	The user equipment according to Claim 33, wherein the instructions further cause the user equipment to obtain configuration information which includes a fictive parameter, K, associated with quality. 

35. (Original)	The user equipment according to Claim 34, wherein each fictive beam has a fictive beam quality, PF, which is defined based on any combination of the fictive parameter, K, the threshold, T, and a best beam quality, PBest, from the cell. 

36. -38. (Previously Cancelled)

39. (Previously Presented)	The user equipment according to Claim 35, wherein PF 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= T, Q 
    PNG
    media_image1.png
    19
    12
    media_image1.png
    Greyscale
= (PBest + M 
    PNG
    media_image2.png
    19
    15
    media_image2.png
    Greyscale
x T)/(1+M), when the cell has one beam whose quality is above the threshold, T.  

40. (Currently Amended)	A communication system for resuming a connection comprising a user equipment and a network node: 
the user equipment comprising at least one processing circuitry configured to:
	obtain cell quality information; 
	determine, based on the cell quality information, a first number, X, of beams whose qualities are above a threshold, T, for a first cell and a second number, Y, of beams whose qualities are above the threshold, T, for a second cell;
	complement a third number, M, of fictive beams to offset a difference between the first number of beams and the second number of beams wherein the M fictive beams have a quality based at least in part on the threshold T; 
	[[determining]]determine a first average beam quality, Q1, for the first cell and a second average beam quality, Q2, for the second cell; and
	send, to the network node, the measurement of the first average beam quality, Q1, for the first cell and the second average beam quality, Q2, for the second cell.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The combination of limitations involves a method, a communication system, or a user equipment obtaining cell quality information for a cell or multiple cells by determining the average quality of a particular number of beams whose qualities are above a threshold; in order to determine the average quality, the particular number of beams needs to be either a maximum preset number for a particular cell, or the particular number of beams is the largest number of beams whose qualities are above a threshold in a particular cell when compared to another cell; the particular number of beams is less than the maximum preset number for a particular cell, or the particular number of beams in any cell is less the largest number of beams when comparing multiple cells, fictive beams are added to (complementing) the lesser number to bring the particular number of beams to the maximum preset number, or to increase the particular number of beams to match the largest number of beams when comparing multiple cells; the average beam quality is then determined based on the adjusted particular number of beams.
The closest prior art of record such as R2-1704530 (MediaTek Inc., Cell Selection and Reselection in NR, 3GPP TSG RAN WG2 Meeting #98, R2-1704530, Hangzhou, China, 15-19 May 2017), Clerc (German Patent Publication, DE69938475T2), Chen (US Patent Application Publication, 20180324687), and Khirallah (US Patent Application Publication, 20200014474), in combination or alone, teaches most elements of the independent claims such as determining an average beam quality of a cell based on the number of “good” beams in the cell, and adding some quality offset depending on the number of “good” beams to derive the average beam quality; however, the combination of the prior art references does not teach adding fictive beams to a particular number of beams whose qualities are above a threshold, before determining the average beam quality of a cell.  Therefore, the claims are allowable over the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.H.N./
Examiner, Art Unit 2416   

/AJIT PATEL/Primary Examiner, Art Unit 2416